UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-1579



In re:   ROSARIO A. FIORANI, JR.,



                                                       Petitioner.




                 On Petition for Writ of Mandamus.
                        (1:04-cv-03036-BEL)


Submitted: July 25, 2006                      Decided: July 31, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rosario A. Fiorani, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Rosario A. Fiorani, Jr., has filed a petition for writ of

mandamus seeking this court to compel the district court judge to

recuse himself from proceedings in Fiorani’s civil case.     Mandamus

relief is available only when the petitioner has a clear right to

the relief sought.   In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).     Further, mandamus is a drastic remedy

and should only be used in extraordinary circumstances.      Kerr v.

United States Dist. Court, 426 U.S. 394, 402 (1976); In re Beard,

811 F.2d 818, 826 (4th Cir. 1987).      Mandamus may not be used as a

substitute for appeal.   See In re United Steelworkers, 595 F.2d

958, 960 (4th Cir. 1979).

          Fiorani has not made such a showing.     Accordingly, while

we grant Fiorani’s motion for leave to proceed in forma pauperis,

we deny the petition for writ of mandamus.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                      PETITION DENIED




                                - 2 -